I extend to every delegation here and to the peoples of whom they are such worthy representatives the welcome of a Central American nation that wishes to live in peace with justice. Peace is born in the hot fire of freedom and is strengthened by democratic equality and the enlightenment of culture and it becomes stabilized through the equitable distribution of wealth. Justice should be founded on reason in evaluating the irrepressible evolution of peoples and respect for the rules of law, both in the relations of the State with man and in the coexistence of nations.
258'. I am standing now on this lofty rostrum, which is a sounding board for world political thought, as the representative of the people and Government of the Republic of Honduras. On behalf of that people, of that Government and on my own behalf, I wish to convey my congratulations to Stanislaw Trepczyriski on his election to preside over the General Assembly at this current session, and I also congratulate this Assembly for having made such an unquestionably wise choice in his election.
259.	The Republic of Honduras fits its activities into the framework of the rules governing the inter-American system. In order to be consistent in morality and in politics with the precepts of the United Nations, we must remain faithful to our regional institutions which, on the basis of our history and geography, we have created freely as a function of our sovereignty.
260.	What is permissible from the standpoint of regional groups is equally permissible from the universal standpoint. In the same way what is punishable within the regional area is also punishable at the international level. That is the criterion that the Republic of Honduras upholds as the rule for its international behavior.
261.	The highest aspiration of all peoples is to live in peace with democracy. But it turns out that no word is used so much as the word "democracy" by large and small countries, strong and weak countries and free and oppressed countries. Everyone invokes it in the present, past and future. They all advocate it in good faith-and some even in bad faith. And this persistence proves at least that democracy as a political goal provides a system in which human coexistence and well-being are possible for a greater number of the members of society.
262.	Whatever may be the techniques and doctrine, it is obvious that a society is a democracy if it is made up of free men. Slavery among men and colonialism among nations are incompatible with the primary function of the Organization that was founded to promote peace and understanding among nations. The peace that is just and lasting is the peace which emanates from the consensus freely arrived at among men at the national level and the free consensus among nations at the international level.
263.	Economic or political colonialism, with domination by the metropolitan country and partial or total submission on the part of the colonies, is nothing more than a manifestation of imperialism, intervention or conquest.
264.	My country, as an active member of the in -national community, needs and wishes to express its views on certain matters of general interest which, as is the case with other States, affect us directly.
265.	An item of the utmost interest is that which concerns world monetary policy. It is essential, in deference to strict justice, that the small countries should be heard and heeded when decisions are made about the world monetary system. Ideally there should be no privileged currencies. But this does not imply that we should overlook the reality which the world teaches us, that in the world some countries are leaders in economic and military matters; rather we should try to ensure that this leadership takes into account the rights to which, in justice and equity, all the nations of the world are equally entitled. What I have said is nothing more than a reaffirmation of a positive principle of international law such as the paragraph in the Preamble of the United Nations Charter which says that the peoples of the world, in adopting that Charter, reaffirm their "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small...".
266.	Freedom to trade peacefully with any country in the world is the inherent right of any country, which no political or economic consideration should restrict. But freedom should be defended both by the developing countries as well as by those that have attained a larger measure of development.
267.	International trade presupposes a correlation between cause and effect within the international community. The practice of international trade should be conducted within the ambit of an exceedingly important task of the United Nations, which in this field should be to foster understanding and unity to stimulate and encourage production and progress the basis of well-being and harmony through mutual co-operation among the countries that are its members.
268.	We are concerned about our domestic problems, but we are also interested in those which affect other areas of our planet the problems of the Middle East, and the Far East and we would hope that understanding and justice could open the way that will lead to solutions which can restore peace for the good of all peoples.
269.	Honduras considers it appropriate emphatically to affirm that it does not recognize, nor will it recognize, the acquisition of territories through the threat or use of force. Moreover, we also state with equal emphasis that we trust in the peacemaking efforts of the United Nations.
270.	We are deeply concerned and upset by the recurring outbursts of terrorism which, with exceedingly varied and dramatic features, are seriously affecting many countries. Honduras condemns those passionate and violent forms of action. It considers that international co-operation is essential to eliminate such actions, and we feel that States should vigorously assume the obligation to defend the legal order in their respective jurisdictions and within the international community.
271.	In the interests of the application of the principle of universality, we believe that all legally constituted peoples -always provided that they are States which accept and are ready to discharge their responsibilities as members of the international community should be admitted to membership in the United Nations.
272.	Honduras, which has always pursued a peaceful tradition in its international relations, expresses its hope that normality will return to the Central American region in the near future.
273.	The solution of the problems which emerged from the armed conflict in which we found ourselves involved with a neighboring country today has reached a very advanced stage. In continuing talks in a calm and cordial atmosphere with representatives of the parties concerned, we are discussing appropriate formulas to reach an overall settlement, falling within the seven resolutions which emerged from the Thirteenth Consultative Meeting of the
Ministers of Foreign Affairs of the Organization of American States on 27 October 1969, which provide a solution to all the existing differences, including the question of the determination and demarcation of the frontier between the two countries.
274.	We believe that those portions of the frontier line on which we cannot reach agreement by direct settlement should be submitted to arbitration. Arbitration is an eminently legal tool, recognized in international law and universally accepted for the settlement of disputes between States. We American States have specifically proclaimed that principle in the Pact of Bogota.
275.	In international law today the concept of frontiers is of significant importance. It no longer merely marks the limits of the jurisdiction of a State, but it has come to constitute a factor for rapprochement and economic and cultural development between nations. Clearly defined frontiers constitute a common good of the adjacent countries and that is why States should lend their cooperation to ensure the accurate definition of their frontiers and to resolve their territorial disputes by the means established under international law.
276.	During recent years and in statements made before this General Assembly, my country has reported on the negotiations in which my Government was engaged together with the Government of the United States of America, to gain recognition of Honduran sovereignty over the Swan Islands, which are also known as the Santanilla or Santillana Islands.
277.	Today I am gratified to be able to state that our dispute has been settled on pleasant terms. In the city of San Pedro Sula, Honduras, on 22 November 1971, the Government of Honduras and the Government of the United States of America signed a Treaty, article 1 of which provides that the Government of the United States of America recognizes Honduran sovereignty over the aforementioned Islands.
278.	That treaty was approved by the legislative Powers of Honduras and of the United States of America, and once the necessary instrument of ratification was deposited in Washington, Honduras took over possession of those islands in a solemn and important ceremony held on 1 September of this year. In making this announcement, I should like to emphasize that the settlement of the aforementioned controversy is an irrefutable example of the fact that disputes between States can be solved within the broad rules of international law, when the parties to the dispute have the will to reach peaceful solutions and have an understanding of the meaning of peace and harmony between peoples and Governments. Honduras sincerely hopes that other countries that have similar disputes will be able to reach satisfactory solutions such as that which I have had the honor to describe to you today.
279.	Honduras attended the Specialized Conference of the Caribbean Countries on Problems of the Sea, convened in the Dominican Republic in June 1972, which was attended by representatives of countries which today are represented in this General Assembly, and on 9 June signed the Santo Domingo Declaration [A/8721, annex I, sect. 2]. That Declaration, which had in mind not only the present but also the future of peoples and which beyond question constitutes a new contribution to the evolution of the law of the sea proclaims principles which should certainly be carefully considered by the Third United Nations Conference on the Law of the Sea, which is to be convened shortly.
280.	My country was also a member of the United Nations Conference on the Human environment which met in Stockholm, Sweden, from 5 to 16 June of this year. My Government considers that if its results are to be given practical application with the urgency that is required and if we are to preserve the earth's resources for the benefit of present generations and as a vital legacy for future generations, an intergovernmental body should be established which would stimulate and guide international co-operation in the area of the human environment.
281.	My comments on Central American economic integration deserve a separate paragraph in this statement. Honduras is sincerely devoted to integration. This is a historic truth and a present reality. But integration does not signify the total renunciation by a people of its territorial, political and economic personality. Integration does not mean resignation by a people to suffer permanent disadvantages. Integration means the establishment of business not only for the good of the producers, but rather for the good of the great consumer masses, which are the human foundation of nations. No, integration is the common effort of States, with clearly and permanently defined frontiers, to promote harmonious, accelerated and balanced development, to strengthen their democratic systems and to improve the social and economic conditions of their peoples.
282.	All integration is and must be, in its origins and intentions, a common good. To integrate is to form a whole from parts which are separate but identified: "to integrate" means to search for and to apply complementary relationships; it means to organize, in harmony and justice, a superior economic unit as a result of the union.
283.	For this reason, the notion or concept of economic integration implies the idea of mutual and balanced benefit. If that were not so the alleged integration would be distorted and the process would degenerate and become evil, so that it would lose its perspectives and its original ideals, and give way to the emergence of sordid interests which have greed as their common denominator.
284.	I have said all of this because the program of Central American economic integration has, at the present time, suffered a serious setback from which it cannot emerge until it has been subjected to a genuine and far-reaching restructuring which will reorganize its legal machinery, revise its postulates and establish goals which, in the last analysis, will be translated not merely in an increase of trade but also in benefits for all the classes that are participating in the generation of wealth in Central America.
285.	Mr. President, the Republic of Honduras, its people and its Government repeat to you their warm and cordial welcome.
